STATE OF MICHIGAN

                            COURT OF APPEALS



BEAUMONT HEALTH SYSTEM,                           UNPUBLISHED
                                                  November 8, 2016
              Plaintiff-Appellant,

v                                                 No. 328291
                                                  Oakland Circuit Court
STATE FARM MUTUAL AUTOMOBILE                      LC No. 2014-140070-NF
INSURANCE COMPANY,

              Defendant-Appellee.


 DONNA WAECHTER,

               Plaintiff-Appellant,

 v                                                No. 329103
                                                  Macomb Circuit Court
 TAMIKA SMITH,                                    LC No. 2014-002466-NI

               Defendant,

 and

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY and CITIZENS
 INSURANCE COMPANY OF THE MIDWEST,

               Defendants-Appellees.


Before: STEPHENS, P.J., and SAAD and METER, JJ.

PER CURIAM.




                                           -1-
        This case involves two consolidated no-fault insurance cases.1 In Docket No. 328291,
plaintiff Beaumont Health System (Beaumont) appeals as of right an order granting the motion
for summary disposition filed by defendant State Farm Mutual Automobile Insurance Company
(State Farm). In Docket No. 329103, plaintiff Donna Waechter (Waechter) appeals as of right an
opinion and order granting the motion for summary disposition filed by State Farm, in
concurrence with defendant Citizens Insurance Company of the Midwest (Citizens). We affirm.

        The following facts are undisputed by the parties. On May 1, 2013, Waechter was
involved in an accident while driving a 2007 BMW. She purchased the BMW from Summit
Place Kia in 2012. Waechter’s friend, Diane Spahn, cosigned for the purchase of the vehicle.
Spahn’s name appeared on the title for the BMW when registered with the state of Michigan, and
on the date of the accident.

        At the time of the accident, Waechter’s ex-husband, Gregg Waechter (Gregg), had an
insurance policy through Citizens that covered the BMW and two other cars. Gregg, who was
not an owner of the BMW, was the only named insured on the policy, although Waechter was
listed as a principal driver. Waechter and Gregg divorced in January 2013. Spahn never
purchased insurance for the BMW, although she had an insurance policy through State Farm for
a Buick Lacrosse at the time of the accident.

        In Docket No. 328291, Beaumont sued State Farm for reimbursement for medical
services provided to Waechter as a result of injuries she allegedly suffered in the accident. In
Docket No. 329103, Waechter filed suit against Citizens and State Farm for payment of personal
protection insurance (PIP) benefits. State Farm filed motions for summary disposition in both
cases pursuant to MCR 2.116(C)(10), asserting that Waechter and, therefore, Beaumont, were
ineligible for PIP benefits under MCL 500.3113(b). The respective trial courts granted the
motions for summary disposition.

       On appeal, Beaumont argues that Waechter is entitled to PIP benefits from State Farm
pursuant to MCL 500.3114(4), because Spahn insured a Buick through State Farm at the time of
the accident. In contrast, Waechter argues that she is entitled to PIP benefits from Citizens
because Citizens insured the BMW at the time of the accident through a policy issued to Gregg.
We disagree with both arguments.

       A trial court’s decision on a motion for summary disposition is reviewed de novo.
Barnes v Farmers Ins Exch, 308 Mich. App. 1, 5; 862 NW2d 681 (2014). “In reviewing a motion
under MCR 2.116(C)(10), this Court considers the pleadings, affidavits, depositions, admissions,
and other documentary evidence submitted in the light most favorable to the nonmoving party.”
Id. “Summary disposition is proper under MCR 2.116(C)(10) if the documentary evidence



1
 State Farm filed a motion to consolidate these two no-fault cases on November 12, 2015. This
Court entered an order granting State Farm’s motion to consolidate on November 30, 2015.
Waechter v Smith, unpublished order of the Court of Appeals, entered November 30, 2015
(Docket Nos. 328291 and 329103).


                                              -2-
submitted by the parties, viewed in the light most favorable to the nonmoving party, shows that
there is no genuine issue regarding any material fact and the moving party is entitled to judgment
as a matter of law. Pennington v Longabaugh, 271 Mich. App. 101, 104; 719 NW2d 616 (2006).

       The trial courts did not err when they granted the motions for summary disposition.
MCL 500.3113(b) bars Waechter’s entitlement to PIP benefits. In turn, State Farm is not liable
to Beaumont for medical services rendered to Waechter in connection with injuries resulting
from the motor vehicle accident.

        “Under the no-fault act, ‘[t]he owner or registrant of a motor vehicle required to be
registered in this state shall maintain security for payment of benefits under personal protection
insurance, property protection insurance, and residual liability insurance.’ ” Iqbal v Bristol West
Ins Group, 278 Mich. App. 31, 37; 748 NW2d 574 (2008), quoting MCL 500.3101(1).2 MCL
500.31133 provides, in pertinent part:

              A person is not entitled to be paid personal protection insurance benefits
       for accidental bodily injury if at the time of the accident any of the following
       circumstances existed:

                                              * * *

               (b) The person was the owner or registrant of a motor vehicle or
       motorcycle involved in the accident with respect to which the security required by
       section 3101 or 3103 was not in effect.

        In Iqbal, id. at 32, 34, the plaintiff was involved in a motor vehicle accident while driving
a BMW. The parties agreed that the plaintiff’s brother owned the BMW, but disputed whether
the plaintiff should also be considered an owner. Id. at 37-38. The plaintiff’s brother insured the
BMW through Auto Club Insurance Association of Michigan, but the plaintiff failed to obtain
insurance for the BMW. Id. at 32-33, 39-40. This Court determined that MCL 500.3113(b) did
not bar the plaintiff from entitlement to PIP benefits, regardless of whether the plaintiff owned
the vehicle at the time of the accident. Id. at 38-40, 46. The Court stated: “While plaintiff did
not obtain this coverage, there is no dispute that the BMW had the coverage, and that is the only
requirement under MCL 500.3113(b), making it irrelevant whether it was plaintiff’s brother who
procured the vehicle’s coverage or plaintiff.” Id. at 40.

       In a subsequent decision, this Court declined to extend the ruling in Iqbal to allow an
owner to obtain PIP benefits where the only insurance on the motor vehicle involved in the
accident was secured by a non-owner. Barnes, 308 Mich. App. at 7-9. There, the plaintiff was


2
 MCL 500.3101 was amended after Iqbal, but the amendments do not affect the portion of MCL
500.3101 quoted here, or this appeal.
3
 MCL 500.3113 was amended in 2014, but the amendment did not alter MCL 500.3113(b).
2014 PA 489.


                                                -3-
involved in an accident while driving a motor vehicle she co-owned with her mother. Id. at 2-3.
At the time of the accident, the motor vehicle was only covered by an insurance policy obtained
by a non-owner. Id. at 3, 9. This Court determined that, pursuant to MCL 500.3113(b), the
plaintiff was ineligible for PIP benefits. Id. at 8-9. In so doing, it distinguished Iqbal, stating, in
part: “[W]hile Iqbal held that each and every owner need not obtain insurance, it did not allow
for owners to avoid the consequences of MCL 500.3113(b) if no owner obtained the required
insurance. Thus, under the plain language of MCL 500.3113(b), when none of the owners
maintains the requisite coverage, no owner may recover PIP benefits.” Id. at 8-9.

        In accordance with Barnes, the trial courts properly granted the motions for summary
disposition and determined that Waechter was ineligible for PIP benefits pursuant to MCL
500.3113(b). The parties do not dispute that neither Waechter nor Spahn, the only two owners of
the BMW, had insurance for the BMW. Thus, the security required by MCL 500.3101 was not
in effect at the time of the accident.

        Waechter argues that, under Iqbal, she is entitled to PIP benefits from Citizens because
Citizens insured the BMW at the time of the accident through a policy issued to Gregg. Thus,
she claims, the motor vehicle itself had insurance at the time of the accident. She claims that this
Court’s decision in Barnes directly conflicts with Iqbal and cannot undercut Iqbal’s precedential
effect. However, in Iqbal, one owner of the motor vehicle at issue maintained the required
security on the vehicle, while in Barnes, neither owner maintained the required security, and the
Barnes Court specifically discussed Iqbal and reached a conclusion regarding how Iqbal should
be distinguished. Id. at 8. This legal conclusion on the part of the Barnes Court is binding
precedent. As noted by State Farm on appeal, the cases “evince this Court’s consistent position
that when an owner insures a car, then any other owner is entitled to PIP benefits under the
security obtained for the car, but when no owner insures the car, then any owner is not entitled to
PIP benefits.”

        Beaumont argues that Waechter is entitled to PIP benefits from State Farm pursuant to
MCL 500.3114(4), because Spahn insured a Buick through State Farm at the time of the
accident. Beaumont’s argument lacks merit. The provisions in MCL 500.3114,4 listing the
priority in which insurance companies must pay PIP benefits, need not be considered if an
individual is not entitled to PIP benefits. Waechter is not entitled to PIP benefits under MCL




4
  MCL 500.3114 is titled “Persons entitled to personal protection or personal injury benefits;
insurer providing coverage,” and MCL 500.3114(4) provides, in pertinent part:
       (4) Except as provided in subsections (1) to (3), a person suffering accidental
       bodily injury arising from a motor vehicle accident while an occupant of a motor
       vehicle shall claim personal protection insurance benefits from insurers in the
       following order of priority:

       (a) The insurer of the owner or registrant of the vehicle occupied.



                                                 -4-
500.3113(b). In turn, Beaumont is not entitled to payment from State Farm for medical services
rendered to Waechter.

       Affirmed.



                                                         /s/ Cynthia Diane Stephens
                                                         /s/ Henry William Saad
                                                         /s/ Patrick M. Meter




                                             -5-